Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

Claim Objections
As per claim 1, in the event that there is only a single first packet and a single second packet, Applicant is requested to clarify what it would mean for there to be timestamps (i.e. plural) associated with a single packet. Would each first and second single packet have multiple timestamps each or would there be a single time stamp for each single packet?

As per claims 2-9, they are objected to by virtue of being dependent upon objected to claim 1.

As per claims 10-20, they have similar limitations as claims 1-9 above and are objected to using the same rationale.

As per claim 18, in ll. 2 “an output timeslot among the multiple timeslots” should be “an output timeslot queue among multiple output timeslot queues”. In ll. 3 “timeslot” should be “an output timeslot queue”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chayat et al. (US 2019/0007347) (hereinafter Chayat as provided in the Notice of References Cited dated 02/18/2022) and Matsuda et al. (US 2008/0059602) (hereinafter Matsuda).

As per claim 1, the combination of references above teach a network interface  comprising: an input port (Chayat [0016] network interface controller and [0023] source port) and circuitry to allocate a first set of one or more packets received at the input port to a first input timeslot queue based on packet timestamps associated with the first set of one or more packets and to allocate a second set of one or more packets received at the input port to a second input timeslot queue based on packet timestamps associated with the second set of one or more packets (Chayat [0052]; [0070]; [0089] network interface controller determines a timestamp of a network packet, selects a processing queue from a plurality of processing queues based on the timestamp, and assigns the network packet to the selected packet processing queue fig. 5, block 360), wherein the first input timeslot queue is associated with a first timeslot size and the second input timeslot queue is associated with a second timeslot size and wherein the first timeslot size is different than the second timeslot size (Matsuda fig. 2, block 128 plural queues; fig. 5 and [0090]-[0091] different queues are associated with different paths, and the different paths are associated with different time slots associated with the different queues and different queue sizes).

Matsuda and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Matsuda teaches different timeslot sizes and different queues associated with the different timeslots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat in view of Matsuda because it would provide for a network interface controller that selects a packet processing queue associated with a lower workload so as to distribute the workload more evenly across the packet processing queues, processors, and/or cores.

As per claim 9, Chayat further teaches: a first core to process one or more packets associated with the first input timeslot queue; and a second core to process one or more packets associated with the second input timeslot queue ([0034]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chayat, Matsuda, and Sherstyuk et al. (US 2015/0048796) (hereinafter Sherstyuk).

As per claim 2, Sherstyuk teaches wherein the first timeslot size is based on utilization of one or more cores ([0067] and claim 32 time slot durations are dependent on the current condition of each core i.e. core usage).

Sherstyuk and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Sherstyuk teaches that time slot durations are dependent on the current condition of each core i.e. core usage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat and Matsuda in view of Sherstyuk because it would provide for a network interface controller that selects a packet processing queue associated with a lower workload so as to distribute the workload more evenly across the packet processing queues, processors, and/or cores.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chayat, Matsuda, and Ulman et al. (US 9,306,876) (hereinafter Ulman as previously cited).

As per claim 3, Ulman teaches a scheduler to allocate packets from the first input timeslot queue to an output timeslot queue to maintain an order of received packets within a timeslot (col. 8, ll. 13-19 and 42-50).

Ulman and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Ulman teaches preserving and maintaining the order of packets within queues. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat and Matsuda in view of Ulman because it would provide for a balanced distribution of packets among the memory banks which generally improves memory utilization of the memory banks. Balanced distribution of packets directed to the different queues among the memory banks also makes the memory space available in the memory banks to be efficiently shared by all of the queues.

Claims 4-5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chayat, Matsuda, and Gu et al. (US 2016/0077872) (hereinafter Gu as previously cited).

As per claim 4, Gu further teaches a scheduler to allocate processed one or more packets of the first input timeslot queue to a first output timeslot queue and allocate processed one or more packets of the second input timeslot queue to a second output timeslot queue ([0029]) and comprising circuitry to select one or more packets from the first output timeslot queue for transmission using an output port and to select one or more packets from the second output timeslot queue for transmission using the output port ([0076]).

Gu and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Gu teaches multiple output queues for receiving packets. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat and Matsuda in view of Gu because it would provide for the use of multiple protocol stacks thus providing for more efficient and timelier packet processing because multiple protocol stacks  independently perform, according to a preconfigured rule, protocol processing on data packets to be processed which can improve protocol processing efficiency.

As per claim 5, Gu further teaches a scheduler to assign one or more packets having a first characteristic and associated with the first input timeslot queue to a first output timeslot queue and to assign one or more packets having a second characteristic and associated with the second input timeslot queue to a second output timeslot queue ([0041] and [0043] packets have different attributes and are inserted into the appropriate input queues accordingly).

Gu and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Gu teaches multiple output queues for receiving packets. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat and Matsuda in view of Gu because it would provide for the use of multiple protocol stacks thus providing for more efficient and timelier packet processing because multiple protocol stacks  independently perform, according to a preconfigured rule, protocol processing on data packets to be processed which can improve protocol processing efficiency.

As per claim 10, it has similar limitations as claim 4, and is rejected using the same rationale as above.

As per claim 12, it has similar limitations as claim 5, and is therefore rejected using the same rationale as above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chayat, Matsuda, and Rosen et al. (US 2020/0210230) (hereinafter Rosen as previously cited).

As per claim 6, Rosen teaches a scheduler to assign one or more packets associated with the first input timeslot queue to a first output timeslot queue and, based on a fullness level of the first output timeslot queue meeting or exceeding a threshold, assign one or more packets associated with the first input timeslot queue to a second output timeslot queue ([0011]).

Rosen and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Rosen teaches reassigning tasks originally assigned to a default queue to a secondary queue when the queue-length of the default queue is above a threshold. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat and Matsuda in view of Rosen because it would efficiently distribute tasks to processors by adjusting an affinity strictness measure of tasks to processors thereby achieving a low average latency of tasks, and a low rate of dropped tasks.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chayat, Matsuda, and Erickson (US 2011/0184717).

As per claim 7, Erickson teaches a combiner to select one or more packets for transmission using a first port from a first output timeslot queue and to select one or more packets for transmission using the first port from a second output transmit queue ([0054]).

Erickson and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Erickson teaches selecting packets from different queues. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat and Matsuda in view of Erickson because it would provide a packet switch hub that may concentrate data packets carrying signal data of different clock domains from a source circuit into a single packet stream in a single buffer, e.g. a FIFO, utilizing nearly full potential bandwidth of a memory. The packets may be put in memory in approximately the order they happen in real time for distribution to a destination circuit. The capability of using one single buffer may allow the packet switch hub to eliminate the complexity of synchronizing separate buffers corresponding to different clock domains while providing the flexibility to route signals.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chayat, Matsuda, and Skerry et al. (US 2017/0093677) (hereinafter Skerry as previously cited).

As per claim 8, Skerry teaches a first core and a second core ([0065]) wherein: the first core is to perform one or more of: determination if a packet is valid ([0060]), determination of packet destination ([0029]), use of Data Plane Development Kit (DPDK) ([0021]), or use OpenDataPlane ([0021]); and the second core is to perform one or more of: determination if a packet is valid ([0060]), determination of packet destination ([0029]), use of DPDK ([0021]), or use OpenDataPlane ([0021]).

Skerry and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Skerry teaches determining if a packet is valid, a packet destination and use of DPDK and ODP. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat and Matsuda in view of Skerry because it would provide for virtualizing network functions as software applications, which would allow network service providers to gain flexibility in network configuration, enabling significant benefits including optimization of available bandwidth, cost savings, and faster time to market for new services.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chayat, Matsuda, Gu, and Ulman.

As per claim 11, Ulman teaches maintaining an order of received packets during transmission of the packets from the first port based on an associated timeslot (col. 8, ll. 13-19 and 42-50).

Ulman and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Ulman teaches preserving and maintaining the order of packets within queues. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat, Matsuda, and Gu in view of Ulman because it would provide for a balanced distribution of packets among the memory banks which generally improves memory utilization of the memory banks. Balanced distribution of packets directed to the different queues among the memory banks also makes the memory space available in the memory banks to be efficiently shared by all of the queues.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chayat, Matsuda, Gu, and Rosen.

As per claim 13, Rosen teaches wherein the first characteristics comprise one or more of: input port, 5tuple of the received packets ([0053] and [0100]), protocol type ([0053]), quality of service (QoS), or traffic class ([0048]).

Rosen and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Rosen teaches reassigning tasks originally assigned to a default queue to a secondary queue when the queue-length of the default queue is above a threshold. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat, Matsuda, and Gu in view of Rosen because it would efficiently distribute tasks to processors by adjusting an affinity strictness measure of tasks to processors thereby achieving a low average latency of tasks, and a low rate of dropped tasks.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chayat, Matsuda, Gu, and Skerry.

As per claim 14, Skerry teaches:
	processing the received packets from the first timeslot queue comprises one or more of:
determining if a packet is valid ([0060]), determining a packet destination ([0029]), using a portion of Data Plane Development Kit (DPDK) ([0021]), or using a portion of OpenDataPlane ([0021]) and
	processing the received packets from the second timeslot queue comprises one or more
of: determining if a packet is valid ([0060]), determining a packet destination ([0029]), using a portion of DPDK ([0021]), or using a portion of OpenDataPlane ([0021]).

Skerry and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Skerry teaches determining if a packet is valid, a packet destination and use of DPDK and ODP. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat, Matsuda, and Gu in view of Skerry because it would provide for virtualizing network functions as software applications, which would allow network service providers to gain flexibility in network configuration, enabling significant benefits including optimization of available bandwidth, cost savings, and faster time to market for new services.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chayat, Matsuda, Gu, and Wang et al. (US 2018/0285151) (hereinafter Wang as previously cited).

As per claim 15, Wang teaches wherein: assigning the processed packets assigned to the first timeslot queue to a first output timeslot queue comprises selecting an output timeslot queue based at least, in part, on utilization of a core that processes the first output timeslot queue (abstract) and assigning the processed packets assigned to the second timeslot queue to a second output timeslot queue comprises selecting an output timeslot queue based at least, in part, on utilization of a core that processes the second output timeslot queue ([0022]).

Wang and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Wang teaches determining which queue to route packets based on the workload of different CPU cores. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat, Matsuda, and Gu in view of Wang because it would improve the NIC's capability to steer data packets/flows to different receive queues to be processed by different CPU cores, advantageously resulting in improvements in latency, such as avoiding core-core transferring for TCP connections, and also increased data throughput.

As per claim 16, Wang teaches wherein: based on utilization of a core that processes the first output timeslot queue exceeding a threshold, assigning a third output timeslot queue to packets associated with the first timeslot queue ([0030]; [0044]; [0059]).

Wang and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Wang teaches determining which queue to route packets based on the workload of different CPU cores. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat, Matsuda, and Gu in view of Wang because it would improve the NIC's capability to steer data packets/flows to different receive queues to be processed by different CPU cores, advantageously resulting in improvements in latency, such as avoiding core-core transferring for TCP connections, and also increased data throughput.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chayat, Matsuda, and Eng et al. (US 5,256,958) (hereinafter Eng as previously cited).

As per claim 17, the combination of references above teach a system comprising: a network interface comprising a port to receive packets (Chayat [0016] network interface controller and [0023] source port) and one or more processors (Chayat fig. 1, block 102), the one or more processors to selectively allocate one or more received packets to an input timeslot queue among multiple timeslots queues based on timestamps associated with the one or more received packets (Chayat [0052]; [0070]; [0089] network interface controller determines a timestamp of a network packet, selects a processing queue from a plurality of processing queues based on the timestamp, and assigns the network packet to the selected packet processing queue fig. 5, block 360), wherein the input timeslot queue of the multiple timeslot queues is associated with a first timeslot size and a second input timeslot queue of the multiple timeslot queues is associated with a second timeslot size and wherein the first timeslot is different than the second timeslot size (Matsuda fig. 2, block 128 plural queues; fig. 5 and [0090]-[0091] different queues are associated with different paths, and the different paths are associated with different time slots associated with the different queues and different queue sizes); a memory (Chayat fig. 1, block 104); and one or more cores communicatively coupled to the network interface and the memory (Chayat [0015]), the one or more cores to: process the one or more received packets allocated to the input timeslot queue (Chayat [0034]) and selectively allocate the one or more received packets to an output timeslot index among multiple output timeslots based at least, in part, on an input timeslot index of the received packet (Eng fig. 3 and col. 3, ll. 60 to col. 4, ll. 8).

Matsuda and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Matsuda teaches different timeslot sizes and different queues associated with the different timeslots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat in view of Matsuda because it would provide for a network interface controller that selects a packet processing queue associated with a lower workload so as to distribute the workload more evenly across the packet processing queues, processors, and/or cores.

Eng and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Eng teaches allocating packets to output timeslots based on the input timeslots of the packets. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat and Matsuda in view of Eng because it would provide a concentrator packet switch module to be reused upon expansion thus not incurring any waste as in the prior art and additionally provides a much simpler control mechanism than a single-stage packet switch unit.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chayat, Matsuda, Eng, and Djekic et al. (US 2016/0112305) (hereinafter Djekic).

As per claim 18, Djekic teaches wherein to selectively allocate one or more received packets to an output timeslot among the multiple timeslots, the one or more processors are to determine if the one or more received packets are to be allocated to a timeslot based on packet characteristics of the one or more received packets (fig. 5, block 515).

Djekic and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Djekic teaches allocating packets to a particular queue based on a characteristic of the packet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat, Matsuda, and Eng in view of Djekic because it would provide a way to guarantee a minimum bandwidth for each virtual interface by defining a minimum bandwidth on the physical transport link that is guaranteed to the corresponding virtual interface. To accomplish this, bandwidth share parameters could be determined to ensure that packets are scheduled such that each virtual interface is guaranteed a minimum bandwidth on a corresponding physical transport link.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chayat, Matsuda, Eng, and Sherstyuk.

As per claim 19, the combination of references above teaches wherein the one or more processors are to adjust the first timeslot size based on utilization of at least one of the one or more cores (Sherstyuk [0067] and claim 32 time slot durations are dependent on the current condition of each core i.e. core usage) that are to process packets associated with the input timeslot queue (Chayat [0034]).

Sherstyuk and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Sherstyuk teaches that time slot durations are dependent on the current condition of each core i.e. core usage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat, Matsuda, and Eng in view of Sherstyuk because it would provide for a network interface controller that selects a packet processing queue associated with a lower workload so as to distribute the workload more evenly across the packet processing queues, processors, and/or cores.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chayat, Matsuda, Eng, and Doshi et al. (US 2019/0007284) (hereinafter Doshi as previously cited).

As per claim 20, Doshi teaches a compute platform ([0057]).

Doshi and Chayat are both concerned with data processing within a computing environment. Chayat teaches allocating data packets to queues based on their timestamps while Doshi teaches compute sleds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chayat, Matsuda, and Eng in view of Doshi because if a received notification indicates that a storage sled is being overloaded, the requestor device may reduce data access workloads for the storage sled or redirect future data access requests to the secondary storage sled. Because the sleds are physically shallower than conventional rack dimensions, components are arranged on each sled to reduce thermal shadowing, and as a result, the wider, shallower sleds allow for an increase in device performance because the devices can be operated at a higher thermal envelope due to improved cooling.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Chiou et al. (US 2005/0100035) in at least [0057] disclose determining which queue to enqueue a packet based on packet time stamps.

Yousefi et al. (US 2012/0106447) (as provided in the Notice of References Cited dated 02/18/2022) in at least fig. 36 and [0257]-[0258] disclose ordering packets within a queue based on the packet timestamps after selecting the queue based on the packet type.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            July 1, 2022